NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


TOMMY WILLIAMS,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-5086
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly O'Neill, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and BLACK, and LUCAS, JJ., Concur.